Mr. Presiding Justice Fitch delivered the opinion of the court. 2. ' Trover and conversion, § 34*—joinder of trover and case. It is permissible to join counts in trover and in case in the same declaration. 3. Trover and conversion, § 34*—propriety of declaration in case and trover. Upon a declaration in trespass on the case and in trover for the conversion of a certificate of stock intrusted to a pledgor to sell and account for the proceeds to the pledgee, held the trial court erred in finding no recovery could be had except in assumpsit. 4. Pledges, § 46*—measure of damages for conversion 8y pledgor. Where a pledgor secures possession of stock in a corporation from his pledgee for the purpose of effecting a sale of the same and accounting for the proceeds to the pledgee, upon his failure to do so the measure of damages is the value of the collateral with interest from the time of the conversion, unless such amount exceeds the sum due the pledgee, and such value is, of course, material in a tort action.